Name: Commission Implementing Regulation (EU) 2016/1403 of 22 August 2016 excluding ICES Subdivisions 27 and 28.2 from the application of a fishery closure period in 2016
 Type: Implementing Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 23.8.2016 EN Official Journal of the European Union L 228/30 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1403 of 22 August 2016 excluding ICES Subdivisions 27 and 28.2 from the application of a fishery closure period in 2016 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 779/97 (1), and in particular Article 29(2) thereof, Whereas: (1) Provisions for setting the fisheries closure periods for cod stocks in the Baltic Sea are set out in Regulation (EC) No 1098/2007. (2) Under Article 29(2) of Regulation (EC) No 1098/2007, the Commission may exclude ICES Subdivisions 27 and 28.2 from the scope of the fisheries closure period if the amount of cod caught in ICES Subdivisions 27 and 28.2 during the most recent reporting period was below a certain threshold. (3) Taking into account the reports submitted by the relevant Member States and the advice of the Scientific, Technical and Economic Committee for Fisheries, ICES Subdivisions 27 and 28.2 should be excluded from the scope of the said fisheries closure period in 2016. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Article 8(1)(b) of Regulation (EC) No 1098/2007 shall not apply to ICES Subdivisions 27 and 28.2 in 2016. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 248, 22.9.2007, p. 1.